Citation Nr: 1539190	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The service connection claim on appeal was initially one of a bilateral knee disability.  In October 2008, the RO denied service connection for the bilateral knee disability.  In July 2012, the appeal reached the Board.  The Board remanded the appeal to update the treatment records, and schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disability.  

In July 2012, the VA examination found a positive nexus between the Veteran's right knee disability due to treatment in service.  Based on the July 2012 examination, the RO granted the Veteran service connection for a right knee disability in a January 2013 rating decision.  

The RO requested an addendum opinion in June 2013 to provide a nexus opinion as to the left knee disability since none was provided.  The June 2013 examiner, after a review of the claims file, found a negative nexus between the left knee disability and service due to the Veteran's lack of complaints and treatment of a left knee disability in service.  Based on negative nexus, the RO denied service connection for a left knee disability and the claim was returned to the Board.  Unfortunately, the Board finds another remand is necessary to deal with issues raised by the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2013 addendum opinion noted a negative nexus between the Veteran's current left knee disability, chronic patella femoral syndrome, and service due to the lack of complaints and/or treatment in service, and images of the left knee have been normal.  However, the examiner did not opine regarding the link, if any, between the claimed left knee disability and the service-connected right knee disability, as raised by the Veteran's representative in an August 2015 appellate brief.  Therefore, another opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Salem, Virginia VA Medical Center since May 2013.  

2.  After the above VA records have been obtained, to the extent available, then refer the Veteran's file for an addendum opinion concerning the left knee.  After a review of the claims file, the examiner must determine the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability was caused or aggravated by his now service-connected right knee disability?   

For the purposes of this question, aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied,  provide the Veteran and his representative with a supplemental statement of the case and allow them appropriate time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




